Citation Nr: 1611152	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  10-05 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from March 1993 to February 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October and December of 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The claim was previously remanded in September 2013 and June 2015 for additional development.  The Board finds that substantial compliance with the prior remands has been accomplished and the Board may adjudicate the claim.  See Donnellan v. Shinseki, 24 Vet. App. 167 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service-connected for multiple musculoskeletal disabilities involving the lumbar spine, bilateral knees, left ankle and right shoulder, some of which cause him significant limitations in performing hard physical labor, such as his past relevant work as a carpenter, due to such symptoms as pain and limitation of motion, but do not prevent him from performing sedentary or light work.  The Veteran is also service-connected for major depression on the basis of aggravation of a nonservice-connected disability by service-connected disabilities.  

2.  Prior to September 11, 2011, the evidence establishes that the Veteran was working, seeking work or attending school in order to change to a more sedentary occupation.

3.  The evidence is in equipoise as to whether, as of September 11, 2011, the Veteran's service-connected major depression in combination with other psychiatric disorders and pain from service-connected musculoskeletal disorders has caused him to be unable to obtain and sustain a substantially gainful occupation.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU rating have been met as of September 11, 2011, but no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied via a letter sent to the Veteran in June 2009.

The duty to assist has also been met.  The Veteran's claim was remanded twice in order to obtain records from the Social Security Administration.  Given the grant herein, the Board finds that, although maybe not all records have been obtained, sufficient records are available to render a decision in the present case.  Consequently, the Board finds that all efforts have been made to obtain relevant, identified and available evidence.  Neither the Veteran nor his representative has argued otherwise.

The Veteran was afforded VA examinations in August 2009 and September 2013 specifically related to his claim for a TDIU.  He was also examined with regard to his individual service-connected disabilities in January 2011, July 2012, March 213 and April 2013.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

In June 2009, the Veteran filed an application for entitlement to a TDIU claiming that he has been unemployable since December 2008 due to his multiple service-connected disabilities.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

The Veteran is service-connected for multiple disabilities - left knee patellofemoral pain syndrome, status post patellar tendon rupture repair and partial medial meniscectomy with osteoarthritis, evaluated as 30 percent disabling as of October 22, 2008; degenerative disc disease and disc herniation, L5-S1, with chronic low back pain, evaluated as 20 percent disabling as of August 1, 2004; major depression, recurrent, associated with degenerative disc disease and disc herniation, L5-S1, with chronic low back pain, evaluated as 20 percent disabling as of August 23, 2006; Achilles tendonitis of the left heel, evaluated as 10 percent disabling as of March 1, 1997; left lower extremity radiculopathy, evaluated as 10 percent disabling as of September 23, 200; left knee instability, evaluated as 10 percent disabling as of October 22, 2008; tender postoperative scar of the left knee associated with left knee patellofemoral pain syndrome, evaluated as 10 percent disabling as of February 25, 2009; right knee degenerative joint disease associated with left knee patellofemoral pain syndrome, evaluated as 10 percent disabling as of December 13, 2011; scar, right shin, evaluated as 0 percent disabling as of March 1, 1997; right knee degenerative joint disease with limitation of extension associated with left knee patellofemoral pain syndrome, evaluated as 0 percent disabling as of December 13, 2011, and right shoulder labral tear with arthritis associated with left knee patellofemoral pain syndrome, evaluated as 0 percent disabling as of June 12, 2013.  Effective October 22, 2008, the Veteran's combined rating increased to 70 percent.  

The Board notes that, in determining whether there is a single 40 percent disability rating, disabilities resulting from a common etiology must be combined.  38 C.F.R. § 4.16(a).  Thus, when combining the 30 percent disability rating assigned for the left knee patellofemoral pain syndrome with the 10 percent assigned for left knee instability (both effective October 22, 2008), the Board finds that these disabilities of a common etiology meet the criteria for a single 40 percent disability.  When considered with the 70 percent combined rating effective October 22, 2008, the Board finds that the minimum schedular requirements for a TDIU have been met.  

However, the evidence must still show that a veteran is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). Factors to be considered are the veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

After considering all the evidence in the present case, the Board finds that the Veteran worked until December 2008 when he was laid off from his jobs as a carpenter.  Although the Veteran has claimed he was discharged because of his inability to keep up due to his service-connected low back and left knee disabilities and has been unemployable since then, the evidence of record demonstrates otherwise.  The reports from the employers (VA Form 21-4192 received in July and August of 2009) indicate he was laid off due to a lack of work.  Neither employer indicated the Veteran was let go due to disability or because of his inability to perform the job.  In addition, VA treatment records show the Veteran's contrary self-report that he was laid off from work (and living on unemployment) versus being discharged from work due to inability to perform.  (See e.g., April 23, 2009 Social Work Outpatient Note versus May 5, 2009 Orthopedic Surgery Outpatient Note).  

VA treatment records also demonstrate the Veteran continued to seek and obtain employment thereafter.  An August 2009 Primary Care Nurse Practitioner Urgent Care Note notes show that the Veteran had returned to work as a carpenter.  In addition, the Veteran reported at VA examinations in August 2009 that he had been working as a carpenter for the past three weeks.  In addition, the VA examiners indicated that the Veteran would be able to do either a light-duty job or a sedentary job where he is able to sit and take breaks to get up and walk around every 30 minutes due to his service-connected lumbar spine and left knee disabilities.  On mental disorders examination at that time, the examiner opined that the Veteran was able to work despite his psychiatric disabilities of major depressive disorder and posttraumatic stress disorder (PTSD).

By October 2009, it appears the Veteran was unemployed again as the VA treatment notes show he was out of work and living on unemployment.  He, however, continued to look for jobs (see January 11, 2010 Psychology Note) and also returned to school (see May 25, 2010 and August 26, 2010 Mental Health Medication Management Notes) indicating his belief that he was still employable.  In August 2010, the Veteran was noted to be working again as well as planning to continue his schooling.  

On VA examination of the left knee disability in January 2011, the Veteran reported working as a supervisor and missing only a couple of days in the past six months because of left knee pain.  A July 2011 Mental Health Medication Management Note indicates the Veteran continued to work, as well as planned to resume school in the fall.  The next note in November 2011, however, shows he recently lost his employment but he appears to have continued in school (see November 16, 2011 Primary Care Note showing his report of "going to school to get a more sit down job").  

On VA examination in July 2012, the Veteran's knees were examined and it was determined that he cannot tolerate duties with prolonged weight bearing, climbing, squatting or stooping or heavy lifting; however, he had no  restriction from sedentary work.  On VA examination of the lumbar spine in March 2013, the examiner stated the Veteran's degenerative disc disease of the lumbar spine had no functional impact on his ability to work.  At an April 2013 VA examination of the Veteran's left knee disability, the Veteran reported currently being off work due to his back and other medical issues.  With regard to his left knee, the examiner only diagnosed mild degenerative changes and opined there was no functional impact on the Veteran's ability to work due to this disability.

Furthermore, records from the Social Security Administration show the Veteran initially filed a claim for disability benefits in September 2009 claiming he was unemployable due to his service-connected lumbar spine and left knee disabilities as of August 23, 2009.  That application was denied in November 2009 based on the finding that the Veteran was not disabled to work but remained capable of performing work at the sedentary level.

The Veteran reapplied for disability benefits with the Social Security Administration in September 2012 claiming he was unable to work due to his lower back condition, psychiatric conditions (major depression, anxiety and PTSD), bilateral knee conditions, right shoulder problems, left Achilles tendonitis, osteoarthritis and chronic headaches.  He reported he stopped work on September 11, 2011 when he was fired from his job as a supervisor of carpentry due to his health conditions (missed a lot of time from work) and other reasons (he reported at a September 2013 VA mental disorders examination that he was fired for concurrently attending school).  After reviewing the Veteran's medical records and examining him for his physical and psychiatric disorders, it was determined that the Veteran had two severe impairments - an affective (mood) disorder (primary) and osteoarthrosis and allied disorders (secondary).  Although physically he was found to have residual functioning corresponding with the light physical demand level, the Veteran was found to be disabled as of September 11, 2011, primarily as a result of his psychiatric disorders and pain, which were found to cause him moderate difficulties in maintaining social functioning and marked difficulties in maintaining concentration, persistence or pace.  It was determined that the Veteran's mental disabilities and pain preclude sustained performance of even one to three step tasks, completion of a normal workday/week, and the ability to consistently relate with others and adapt to changes/stressors associated with simple routine competitive work activities.  See April 2013 Psychological Evaluation, Psychiatric Review Techniques (PRT) and Mental Residual Functional Capacity Assessment (MRFC).  

In September 2013, the Veteran underwent VA mental disorders examination.  As a result, the examiner opined that the Veteran's occupational and social impairment was due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  In considering the Veteran's claim of unemployability, the examiner opined that "it is less likely as not that the Veteran's mental disability would render him unable to secure and follow substantially gainful employment.  The Veteran's memory and cognitive functions were within normal limits.  He does experience various degrees of a depressed mood which varies depending upon his pain and external stress levels.  He also tends to isolate himself from others which he described as a lifelong pattern.  Judgment, reasoning, abstract functions and ability to follow instructions were not impaired.  The Veteran also remarked that he is mentally able to work but unable to do so because of his medical disabilities."  

Also in September 2013, the Veteran underwent VA examination of his other service-connected disabilities.  The examiner opined that the Veteran had no work restrictions due to his sciatica, right knee disability, scar on the left knee and left Achilles tendonitis.  As for his back and left knee disability, the examiner opined that the Veteran is fit for light duty with no lifting, pushing or pulling greater than 20 pounds with work that is one-half seated and one-half standing.  

The above mentioned evidence clearly demonstrates that, from December 2008, until September 2011, the Veteran was either employed or was seeking employment in carpentry, as well as attending school in hopes of attaining employment in a more sedentary occupation.  The fact that the Veteran had periods of unemployment is not necessarily indicative of him being unable to perform his job as a carpenter due to his service-connected disabilities as there is evidence that this was just as likely due to a lack of work in carpentry.  The fact that the Veteran continued to seek and obtain jobs during that period of time indicates he was employable.  Furthermore, even if the Veteran was unable to perform his job as a carpenter due to his service-connected lumbar spine and knee disabilities, the evidence does not support that he was unable to perform more sedentary work.  The VA examinations during that period of time clearly demonstrate that the Veteran was considered able to do light or sedentary work despite these service-connected disabilities.

As of September 11, 2011, however, the evidence establishes that the Veteran stopped working due to being terminated from his job as a supervisor of carpentry.  Although the reasons for his termination are unclear, he was awarded Social Security disability benefits as of that date based primarily upon his psychiatric disabilities and pain related to osteoarthrosis and allied disorders and the moderate and marked limitations in functioning those cause him.  The Board notes that all of the Veteran's service-connected disabilities are considered in this determination.  The only nonservice-connected conditions claimed were PTSD and chronic headaches, of which only the PTSD appears to have been considered.  

In contrast to the Social Security Administration's determination of unemployability, the findings of and opinions rendered as a result of the September 2013 VA examinations do not support a finding of unemployability.  The VA examiner who conducted the mental disorders examination found in direct contradiction to the Social Security's psychological examiner that the Veteran's memory and cognitive functions were within normal limits and his judgment, reasoning, abstract functions and ability to follow instructions was not impaired.  

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185 (1999).  In the present case, the Board cannot assign greater weight to one examination and opinion over the other.  Both examinations appear to be based upon a complete evaluation of the Veteran and a review of his medical records.  There does not seem to be a reason for the Board to find one has more probative weight over the other.  The Board acknowledges that the Social Security Administration's determination includes consideration of the Veteran's nonservice-connected PTSD; however, the neither the VA examiner nor the Social Security examiner made an effort to distinguish which symptoms are associated with each diagnosed psychiatric disability.  Consequently, the Board must treat all symptoms as service-connected, see Mitleider v. Brown, 11 Vet App 181 (1998), and cannot dismiss the Social Security Administration determination on that basis.  

Hence, the Board finds that the evidence is in equipoise as to whether the Veteran's service-connected disabilities result in an inability to obtain and sustain a substantially gainful occupation as of September 11, 2011.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted as of September 11, 2011, the date that he finally stopped working.  The preponderance of the evidence is against finding entitlement to a TDIU prior to September 11, 2011, because the evidence demonstrates the Veteran was either working or seeking work and/or further education to continue working.  To the extent that a TDIU is warranted as of September 11, 2011, therefore, the Veteran's appeal is granted.


ORDER

Entitlement to a TDIU is granted effective September 11, 2011, subject to controlling regulations governing the payment of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


